DONALDSON, Chief Justice
(dissenting).
Where, as here, it was undisputed that the claimant and the deceased were not living together at the time of the fatal industrial accident, the burden of proof was on the claimant to establish that she was, at the time of the accident resulting in death, actually dependent wholly or partially upon the deceased. In re Konin, 69 Idaho 28, 31, 202 P.2d 239 (1949). In this *497case, the Industrial Accident Board in effeet concluded that the claimant failed to meet her burden of proving actual dependency. As this Court stated in Manning v. Potlatch Forests, Inc., 93 Idaho 855, 857, 477 P.2d 97, 99 (1970):
“On appeal from a decision of the Industrial Accident Board our consideration is limited to questions of law. Idaho Constitution art. 5, § 9; I.C. §§ 72-608, 72-609. In this opinion ‘burden of proof’ is used in the sense of a ‘persuasion burden.’ A decision on the part of a trier of fact that he is not persuaded, i. e. the burden of proof has not been met, as to the existence of some material and necessary fact is very much like a formal finding of fact. It is actually a finding that a particular fact can not be found to the requisite certainty. See F. James, Civil Procedure, 248-50 (1965). We should, therefore, show deference to the Industrial Accident Board’s conclusion that a burden of proof has not been met, in much the same fashion as we defer to affirmative findings of fact of the Board.” See also Hamby v. J. R. Simplot Co., 94 Idaho 794, 797, 498 P.2d 1267 (1972).
Furthermore, it is within the province of the Industrial Accident Board to determine the credibility of witnesses, the weight to be assigned their testimony, and the reasonable inferences to be drawn from the record as a whole. Earl v. Swift & Co, 93 Idaho 546, 467 P.2d 589 (1970); Diffendaffer v. Clifton, 91 Idaho 751, 430 P.2d 497 (1967). And although it is true that doubtful workmen’s compensation cases should be resolved in favor of compensation, “this rule cannot be expanded in the area of the board’s factual determinations supported by substantial, competent evidence.” Bennett v. Bunker Hill Co., 88 Idaho 300, 305, 399 P.2d 270, (1965).
In Miller v. G. L. Arnett & Son, 58 Idaho 420, 74 P.2d 177 (1937), relied upon by the majority, the claimants received “continuous and persistent” contributions during the life of the decedent. In that case, the court in effect defined a dependent as one who has a reasonable expectation of continued assistance; thus, the Court stated:
“One may depend on receiving a gift, donation or honorarium from a certain person, and that expectation may be so well founded that it will influence his action in making purchases and incurring legal liabilities * * *. Just so may be the expectation of parents in regard to receipt of aid and assistance in their declining years from adult sons and daughters.” 58 Idaho at 425, 74 P.2d at 179 (emphasis added).
The Court went on to say that the legislature intended to allow recovery whenever the claimant’s proof shows that he “had been receiving substantial assistance from the decedent in his lifetime, and had reason to believe such assistance would have continued had the accident not occurred.” Id. at 426, 74 P.2d at 180. In other words, in addition to showing that the deceased’s past contributions enabled the claimant to enjoy a better life, the claimant must also prove that he had a reasonable expectation of continuing future support. See Park Utah Consol. Mines Co. v. Industrial Commission, 84 Utah 481, 36 P.2d 979, 982 (1934). As required by the statute itself, “[t]he relation of dependency must exist at the time of the accident.”
In my view, the record in this case fully justifies the Board’s conclusion that the claimant failed to prove that she was actually dependent, even in part, upon the decedent at the time of the accident which caused his death. The Board found that (1) the claimant could not have reasonably anticipated cash contributions, “if any,” from the decedent with any degree of regularity or certainty; (2) if any cash contributions were made by the decedent, such were not relied upon by the claimant for her support; and (3) while the claimant was separated from her husband, she maintained her customary standard of living by means of her own individual income and without relying upon contributions made by *498the decedent. As the majority admit, most of the claimant’s proof consisted of her own testimony; and most of this testimony related to assistance rendered prior to 1970, the year of her husband’s death. The record contains only very weak evidence tending to show the existence of a state of dependency at the time of the accident which resulted in the death of the claimant’s husband. Similarly, there is not much evidence to prove that the claimant had a reasonable expectation of continuing future contributions. Since the claimant was employed and was earning an income approximately equal to that of the decedent, there is substantial, competent evidence to support the finding of the Board that the claimant was, without relying upon the decedent, living in the style to which she was accustomed. Although it is true that the testimony of the claimant was largely uncontested, this does not mean that the fact finder had to believe all her testimony. As stated above, it is within the province of the Board to determine the credibility of witnesses. Moreover, regard should be given to the special opportunity of the Board to judgé the credibility of those witnesses who appear personally before it. Cf. I.R.C.P. 52(a).
In the case at bar, the Board in effect decided that the claimant’s burden of proving actual dependency had not been met. Since it cannot be said that this decision was so unreasonable as to be erroneous as a matter of law, the Board’s order should be affirmed. Manning v. Potlatch Forests, Inc., supra 93 Idaho at 858, 477 P.2d 97. Therefore, I dissent.